DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the use of shading is not permitted unless necessary for the understanding the application. See 37 C.F.R. 1.84   Standards for drawings (m).
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 9, 10, 11, 12, 13, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gill et al., U.S. 11,053,762.
Gill et al. discloses a perforation tool (col. 6, 46-50) for use in a production well, the perforation tool comprising: a tubular housing (fig 2, 205) having a wall defining a channel (hollow interior of the tubing), the housing comprising one or more holes (fig 2, 207), each hole extending through the wall; and one or more dissolvable plugs (fig 6; 209; col. 7, lines 1-7), each dissolvable plug connected to the housing in order to seal the respective hole (207), wherein each dissolvable plug comprises dissolvable material that extends from an interior face of the housing to an exterior face of the housing (col. 7, lines 29-36) such that when the dissolvable material is dissolved, fluid communication (col. 8, lines 54-57) through the wall is enabled via the holes.
Gill et al. discloses each dissolvable plug (209) and respective hole (209) are connected by complementary screw threads (col. 7, lines 29-36).
Gill et al. discloses the dissolvable material comprises magnesium (col. 7, lines 23-28).
Gill et al. discloses the housing (205) having between about 5 and about 50 holes (col. 7, lines 8-15).
  Gill et al. discloses the holes are arranged in a longitudinal spiral (col. 5, lines 19-20) about the housing, each hole being radially disposed between 30 and 90 degrees (col. 5, lines 26-29) from a neighboring hole in the longitudinal spiral.
Gill et al. discloses in a well proximal to the production zone; dissolving one or more of the one or more dissolvable plugs; and providing fluid to the production zone through holes (col. 8, lines 54-57) with a dissolved plug to fracture (col. 7, lines 60-64) the production zone.

Gill et al. discloses the dissolving step is substantially completed within about 3-7 days (col. 7, lines 23-28; 48 hours is substantially or about the claimed range).
Gill et al. discloses the tubular housing (205) forms part of the production casing (col. 4, lines 10-12).
Gill et al. discloses the dissolving step is performed at between about 1Owt% and about 25wt% chlorides (col. 7, lines 23-29; 1-3% potassium chloride; col. 4, lines 28-31) .  
Gill et al. discloses the dissolving step is performed at between about 0wt% and about 10wt% chlorides (col. 7, lines 23-29; 1-3% potassium chloride).
	Gill et al. discloses providing an acid (col. 3, lines 14-15) to the dissolvable plugs.
	Gill et al. discloses the well proximal to a second production zone (col. 2, lines 46-54); dissolving one or more of the one or more dissolvable plugs of the second perforation tool; and providing fluid to the second production zone through holes of the second perforation tool with a dissolved plug to fracture the second production zone (commensurate with the rejection of claim 8 above).  
Gill et al. discloses the first production zone (first section) and the second production zone (second section) belong to a same (same earthen formation of the well) formation.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, 15, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez et al., U.S. 9,187,977.

Alvarez et al. discloses the housing (250) having a first section with a box thread to connect the housing to a first section of production casing; and a second section with a pin thread to connect the housing to a second section of production casing (col. 14, lines 22-32; tubular threaded joints inherently have pin and box connections including use of collars having the same).
Alvarez et al. discloses dissolving one or more of the one or more dissolvable plugs; and providing fluid to the production zone through holes with a dissolved plug to fracture the production zone (col. 12, lines 54-58; fig 6).
Alverez et al. discloses dissolving one or more of the one or more dissolvable plugs of the second perforation tool; and providing fluid to the second production zone through holes of the second perforation tool with a dissolved plug to fracture the second production zone (col. 12, lines 58-64).  
Alvarez et al. discloses providing a diverter (col. 2, lines 35-48) to the first perforation tool to prevent fluid flow to the first production zone.
Alvarez et al. discloses the diverter step is performed simultaneously with the providing fluid to the first production zone (col. 2, lines 35-42).  
Alvarez et al. discloses the dissolvable plugs of the second perforation tool dissolve at a slower rate than the dissolvable plugs of the first perforation tool (col. 12, line 48 – col. 16, line 7; fig 6).  

Alvarez et al. discloses the step of dissolving one or more of the plurality of dissolvable plugs of the first perforation tool comprises providing a first dissolving fluid (col. 13, lines 9-18) to the first perforation tool, and the step of dissolving one or more of the plurality of dissolvable plugs of the second perforation tool comprises providing a second dissolving fluid (col. 13, lines 19-24) to the second perforation tool. Applicants should not that the pumping steps are considered separate and the claims do not require any specific compositional differences. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al., U.S. 9,187,977 alone.
Alvarez et al. discloses the plugs closely fit into the holes (col. 4, lines 59-67) but does not specify the hole interior face cross-sectional size.
However, it would have been obvious to one having ordinary skill in the art to arrange for the holes to have an interior face cross- sectional size to be within one fourth to about one half inch since a change in shape of a prior art device is a design consideration well within the knowledge of one having ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
18 March 2022
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676